                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


  GINO D'OTTAVIO,
  individually and on behalf of
  all others similarly                    1:18-cv-09082-NLH-AMD
  situated,
                                                    OPINION
        Plaintiff,

  v.

  SLACK TECHNOLOGIES,

        Defendant.


APPEARANCES:

ARI HILLEL MARCUS
YITZCHAK ZELMAN
MARCUS ZELMAN, LLC
701 COOKMAN AVENUE
SUITE 300
ASBURY PARK, NJ 07712

       On behalf of Plaintiff

PAUL JEFFREY BOND
MARK S. MELODIA
HOLLAND & KNIGHT LLP
2929 ARCH STREET
SUITE 800
PHILADELPHIA, PA 19104

       On behalf of Defendant

HILLMAN, District Judge

       Plaintiff, Gino D’Ottavio, filed a putative class action

alleging that Defendant, Slack Technologies, transmitted dozens

of unsolicited commercial text messages to Plaintiff on

Plaintiff’s cellular telephone, in violation of the Telephone
Consumer Protection Act, 47 U.S.C. § 227 et seq., (“TCPA”),

thereby invading Plaintiff’s privacy. 1   Plaintiff claims that

after he signed up at slack.com, he began to receive tens of

unsolicited text messages.   Plaintiff claims that even though he

contacted Slack by email to request that Slack cease sending him

text messages, Slack’s unwanted text messages continued.

Plaintiff alleges that Slack’s violation of the TCPA entitles

him, and every other similarly situated class member, to an award

of $500.00 to $1,500 in statutory damages for each violation.

     Slack filed an answer to Plaintiff’s complaint denying his

claims and lodged a counterclaim.   Slack contends that Plaintiff

abused a feature on Slack’s website to deliberately send himself

the texts at issue.   Slack alleges that this feature was designed

to allow desktop users of Slack to download and use a version of

the application on their mobile devices, but instead Plaintiff

abused the feature 1,590 times to send himself 1,590 texts to

trump up his baseless TCPA lawsuit.   Slack alleges that each text

was an act of fraud by Plaintiff, intended to manufacture

“injury” and a baseless demand for recovery.

     Slack alleges that Plaintiff is well-versed in the TCPA,

having brought five separate actions under the TCPA against a



1 The Court has subject matter jurisdiction over Plaintiff’s
complaint under 28 U.S.C. § 1331.
                                2
range of companies before suing Slack. 2   Slack contends that it is

entitled to dismissal of Plaintiff’s case and its costs in

responding to Plaintiff’s transparent sham.    Slack has alleged

counterclaims against Plaintiff for wanton and willful

misconduct, common law fraud, breach of express contract, and

breach of the implied covenant of good faith and fair dealing.

(Docket No. 6.)

     Plaintiff filed an answer to Slack’s counterclaims.

“Plaintiff categorically denies using any feature of Slack to

text himself 1,590 times or that he engaged in the conduct

alleged by Defendant.”   (Docket No. 15 at 3, ¶ 26.)

     Presently before the Court are three motions: Slack’s motion

for sanctions against Plaintiff and his counsel pursuant to

Federal Civil Procedure Rule 11 (Docket No. 28), Plaintiff’s

counsel’s motion to withdraw as counsel for Plaintiff (Docket No.

30), and Plaintiff’s motion to dismiss his complaint with

prejudice (Docket No. 31).   Slack does not oppose Plaintiff’s



2D’Ottavio v. Protection 1 Alarm Monitoring, Inc., 3:15-cv-
01136-MAS-DEA (closed August 24, 2016, judgment in Plaintiff’s
favor in the amount of $3,000); D’Ottavio v. Citibank, Inc.,
1:16cv-00621-RMB-AMD (dismissed on May 2, 2017 pursuant to a
private settlement); D’Ottavio v. Capital One Bank (USA), N.A.,
1:16-cv-09478-NLH-KMW (dismissed on September 14, 2017 pursuant
to a private settlement); D’Ottavio v. Etan Industries, 1:18-cv-
02269-JHR-KMW (case open, pending motion by counsel to withdraw,
filed on December 31, 2018). Plaintiff’s counsel’s motion to
withdraw in this case was filed on October 1, 2018.
                                3
motion to dismiss his complaint, so long as it is with prejudice,

and it takes no position on Plaintiff’s counsel’s motion to

withdraw.    Slack points out that the dismissal of Plaintiff’s

complaint and the resolution of counsel’s motion to withdraw do

not resolve Slack’s motion for sanctions in the form of Slack’s

attorney’s fees and costs, and Slack’s counterclaims against

Plaintiff remain pending and should proceed to discovery.

(Docket No. 32, 33.)

     For the following reasons, the Court will grant Plaintiff’s

motion to dismiss his complaint, but the Court will deny without

prejudice Plaintiff’s counsel’s motion to withdraw, as well as

Slack’s motion for sanctions.

     1.     Plaintiff’s motion to dismiss

     In his motion to dismiss his claims with prejudice,

Plaintiff asserts that after he filed this action, Slack provided

him with a Declaration that claimed that the text messages were

purposely solicited from Plaintiff’s electronic devices.    “The

Plaintiff categorically denies the Defendant’s claims that the

Plaintiff is the one who purposely solicited these messages from

the Defendant.    However, if the Defendant was ‘set up’ by anyone

to make these calls, the Plaintiff desires no part in any claims

for recovery resulting from such calls.     As such, the Plaintiff

desires to withdraw his Complaint and his claims against

                                  4
Defendant with prejudice.   Plaintiff has offered to stipulate to

the dismissal of those claims; Defendant has refused to so

stipulate, instead insisting that the Plaintiff file the instant

Motion to Dismiss.”   (Docket No. 31-1 at 2.)

     Federal Civil Procedure Rule 41(a) governs Plaintiff’s

motion.   Rule 41(a) provides in relevant part:

     (1) Without a Court Order . . . [T]he plaintiff may dismiss
     an action without a court order by filing: (i) a notice of
     dismissal before the opposing party serves either an answer
     or a motion for summary judgment; or (ii) a stipulation of
     dismissal signed by all parties who have appeared. . . .
     Unless the notice or stipulation states otherwise, the
     dismissal is without prejudice.

     (2) By Court Order; Effect. Except as provided in Rule
     41(a)(1), an action may be dismissed at the plaintiff's
     request only by court order, on terms that the court
     considers proper. If a defendant has pleaded a counterclaim
     before being served with the plaintiff's motion to dismiss,
     the action may be dismissed over the defendant's objection
     only if the counterclaim can remain pending for independent
     adjudication.

Fed. R. Civ. P. 41(a).

     Because Slack has not stipulated to the dismissal of

Plaintiff’s complaint, Rule 41(a)(2) applies.     Plaintiff requests

that his complaint be dismissed with prejudice, and Slack does

not oppose this request, except to note that it objects to the

dismissal of its counterclaims.

     The Court will grant Plaintiff’s motion to dismiss his

complaint with prejudice.   Slack’s counterclaim will remain


                                  5
pending for separate adjudication. 3

     2.   Plaintiff’s counsel’s motion to withdraw

     Plaintiff’s counsel has moved to withdraw their

representation of Plaintiff.   Counsel relates:

     As the Plaintiff’s Complaint is being withdrawn, there is
     nothing left for Plaintiff’s counsel to do in this matter.
     The Plaintiff’s counsel was retained in this matter on a
     contingency basis, based on an expected recovery on the
     Plaintiff’s TCPA claims. However, the Plaintiff no longer
     has any claims. The Plaintiff has declined to retain or pay
     the undersigned counsel to defend him in connection with the
     Counterclaims now being brought by the Defendant. As such,
     good cause exists for Marcus & Zelman, LLC to withdraw as
     counsel as their representation of the Plaintiff has now
     come to a close. The Plaintiff has agreed to this request.

3The basis for subject matter jurisdiction over Plaintiff’s
complaint, which asserted a violation of federal law, is 28
U.S.C. § 1331. Because those claims have been dismissed, the
Court must determine whether it may exercise subject matter
jurisdiction over Slack’s counterclaims. See Barefoot
Architect, Inc. v. Bunge, 632 F.3d 822, 836 (3d Cir. 2011)
(other citation omitted) (explaining that “[g]enerally speaking,
the dismissal of the complaint will not preclude adjudication of
a counterclaim over which the court has an independent basis of
jurisdiction”); id. (citing Fed. R. Civ. P. 13(a)) (further
explaining had the defendants filed first, they could have
invoked § 1332 to bring their state law claims in federal court
in the first instance, and the plaintiff could have filed its
causes of action as counterclaims, but as things actually
transpired, the defendants were forced to file their state law
claims as compulsory counterclaims since they arose out of the
same “transaction or occurrence” as the plaintiff’s complaint).
Slack’s counterclaims arise under state law and arise out of the
same transaction or occurrence as Plaintiff’s claims. See id.
at 836 n.9 (citations omitted) (explaining that to be deemed
part of the same “transaction or occurrence” for Rule 13(a)
purposes, a claim need only bear a logical relationship to the
subject matter of the complaint). It appears that subject
matter jurisdiction may continue under 28 U.S.C. § 1332(a)
because Plaintiff is a citizen of New Jersey and Slack is a
citizen of California. (Docket No. 1 at 3, Docket No. 6 at 11.)
                                6
(Docket No. 30-1 at 2.)

     The standards for assessing whether an attorney may be

relieved of his representation of his client in a pending case

are set forth in Local Civil Rule 102.1 and Rules of Professional

Conduct 1.16.    Local Civil rule 102.1 provides, “Unless other

counsel is substituted, no attorney may withdraw an appearance

except by leave of Court.”    Because no other counsel has been

substituted on Plaintiff’s behalf, Plaintiff’s counsel may only

withdraw by leave of Court.

     To assist the Court in that assessment, RPC 1.16, “Declining

or Terminating Representation,” provides that the Court should

consider four criteria: 1) the reason withdrawal is sought; 2)

the prejudice withdrawal may cause to other litigants; 3) the

harm withdrawal may cause to the administration of justice; and

4) the degree to which withdrawal may delay the resolution of the

case.    U.S. ex rel. Cherry Hill Convalescent, Ctr., Inc. v.

Healthcare Rehab Sys., Inc., 994 F. Supp. 244, 252–53 (D.N.J.

1997).

     Counsel relates that Plaintiff has consented to their

withdrawal, and a copy of their motion to withdraw was emailed

and mailed to Plaintiff.    (Docket No. 30-2.)   The Court, however,

has not heard directly from Plaintiff.    The Court does not know

whether Plaintiff understands that Slack’s counterclaims remain
                                7
pending against him, or that Slack’s motion for sanctions against

him is not mooted by the dismissal of his complaint against

Slack.     The Court also does not know whether Plaintiff intends to

represent himself pro se or obtain new counsel.

      The Court will therefore deny counsel’s motion without

prejudice at this time.    The Court will direct Plaintiff to file

a letter on the docket, either through his current counsel or

independently, indicating whether: (1) he consents to the

withdraw of his lawyers; (2) he understands that he is still

subject to Slack’s counterclaims and request for sanctions

against him; 4 and (3) he wishes to represent himself pro se or

obtain another attorney to represent him.    Counsel shall provide

a copy of this Opinion and accompanying Order to Plaintiff and

file a certification of service to document that they have done

so.   Counsel may refile their motion to withdraw as counsel, if

they choose, after Plaintiff has complied with the Court’s order.

The Court expresses no opinion on the merits of such a motion.

      3.     Slack’s motion for sanctions

      Slack argues that Plaintiff must be sanctioned for his

fraudulent denials set forth in the answer to Slack’s



4 Even though, as discussed below, the Court will deny without
prejudice Slack’s motion for sanctions, that denial is without
prejudice to Slack’s right to refile its motion pending the
resolution of its counterclaims against Plaintiff.
                                8
counterclaims.   Slack contends that the unrebutted, detailed,

forensic evidence proves that Plaintiff sent the text messages to

himself in an attempt to fabricate TCPA claims, while in the

midst of litigating multiple other TCPA actions in this district.

     Slack further contends that Plaintiff’s counsel must be

sanctioned for filing the baseless denials without adequate

inquiry in the answer to Slack’s counterclaims.   Slack points out

that the TCPA provides four years to bring a civil action, and

Plaintiff’s claims would not be time-barred until, at the

earliest, May 2, 2021.   Slack argues that Plaintiff’s counsel had

years to determine if there was any basis for this action, but

they did not, thus failing in their duty to perform a reasonable

investigation before brining suit.

     Plaintiff’s counsel objects to Slack’s arguments.   Counsel

relates that on July 26, 2018, the parties participated in a Rule

16 initial conference before the Magistrate Judge, and at that

conference, Slack’s counsel advised the Magistrate Judge that it

wished to take a forensic examination of Plaintiff’s electronic

devices to back up its claims that Plaintiff used these devices

to repeatedly send himself text messages using Slack’s messaging

platform.   The Magistrate Judge then ordered the parties to

confer as to a forensic examination protocol.   The parties

submitted a stipulation agreeing to the protocol which was then

                                 9
so-ordered by the magistrate judge on August 13, 2018.   The Court

then ordered that Slack was to conduct the forensic examination

of Plaintiff’s computers and cell phones by no later than

September 10, 2018.   To date, however, counsel states that Slack

has not taken a forensic examination of Plaintiff’s electronic

devices.

     Plaintiff’s counsel argues that Slack’s motion for sanctions

must be denied because it lacks any proof that Plaintiff actually

did what Slack says he did.   Counsel argues that Slack is seeking

sanctions against counsel and Plaintiff for filing an answer that

has not been found to be false or frivolous.   Counsel contends

that Slack could have obtained the forensic examination it

demanded, but instead when Plaintiff filed a denial to the

counterclaims, Slack tried to bully Plaintiff into withdrawing

his response by threatening him and his counsel with sanctions.

     Federal Rule of Civil Procedure 11(b) provides:

     By presenting to the court a pleading, written motion, or
     other paper - whether by signing, filing, submitting, or
     later advocating it - an attorney or unrepresented party
     certifies that to the best of the person's knowledge,
     information, and belief, formed after an inquiry reasonable
     under the circumstances:

     (1) it is not being presented for any improper purpose,
     such as to harass, cause unnecessary delay, or needlessly
     increase the cost of litigation;

     (2) the claims, defenses, and other legal contentions are
     warranted by existing law or by a nonfrivolous argument for
     extending, modifying, or reversing existing law or for
                                10
     establishing new law;

     (3) the factual contentions have evidentiary support or, if
     specifically so identified, will likely have evidentiary
     support after a reasonable opportunity for further
     investigation or discovery; and

     (4) the denials of factual contentions are warranted on the
     evidence or, if specifically so identified, are reasonably
     based on belief or a lack of information.

Fed. R. Civ. P. 11(b).

     Rule 11(c) further provides that if “the court determines

that Rule 11(b) has been violated, the court may impose an

appropriate sanction on any . . . party that violated the rule

or is responsible for the violation.”

     Rule 11 is intended to discourage the filing of frivolous,

unsupported, or unreasonable claims by “impos[ing] on counsel a

duty to look before leaping and may be seen as a litigation

version of the familiar railroad crossing admonition to ‘stop,

look, and listen.’”   Lieb v. Topstone Indus. Inc., 788 F.2d 151,

157 (3d Cir. 1986).   Specifically, Rule 11 requires that an

attorney certify that any pleading, written motion or other

paper presented to the court (1) is not presented for any

improper purpose such as to harass or increase the costs of

litigation, and (2) the legal contentions contained “are

warranted by existing law or by a non-frivolous argument for the

extension, modification, or reversal of existing law.”   Fed. R.

Civ. P. 11(b)(1), (2).   Rule 11 sanctions are “aimed at curbing
                                 11
abuses of the judicial system,” Cooter & Gell v. Hartmax Corp.,

496 U.S. 384, 397 (1990), and “intended to discourage the filing

of frivolous, unsupported, or unreasonable claims,” Leuallen v.

Borough of Paulsboro, 180 F. Supp. 2d 615, 618 (D.N.J. 2002).

     Rule 11 sanctions are warranted only in the exceptional

circumstances where a claim or motion is patently unmeritorious

or frivolous.    Paris v. Pennsauken School Dist., 2013 WL

4047638, at *6 (D.N.J. 2013) (citing Watson v. City of Salem,

934 F. Supp. 643, 662 (D.N.J. 1995); Doering v. Union Cnty. Bd.

of Chosen Freeholders, 857 F.2d 191, 194 (3d Cir. 1988)).    The

Third Circuit has recognized that sanctions should only be

imposed in those rare instances where the evident frivolousness

of a claim or motion amounts to an “abuse[ ] of the legal

system.”   Id.   Moreover, a court must look to whether an

attorney's or party's representations to the court were

reasonable under the circumstances.    Pettway v. City of

Vineland, 2015 WL 2344626, at *7 (D.N.J. 2015) (citing Bus.

Guides v. Chromatic Commc'ns Ent., 498 U.S. 533, 551 (1991)).

“The wisdom of hindsight is to be avoided; the attorney's

conduct must be judged by what was reasonable to believe at the

time the pleading, motion, or other paper was submitted.”    Id.

(quoting Schering Corp. v. Vitarine Pharm., Inc., 889 F.2d 490,

496 (3d Cir. 1989)).    “When the attorney reasonably relies upon

                                 12
the misrepresentations of a client, the client not the attorney

should be sanctioned under Rule 11.”    Id. (quoting Horizon

Unlimited, Inc. v. Richard Silva & SNA, Inc., No. CIV. A. 97–

7430, 1999 WL 675469, at *4 (E.D. Pa. Aug. 31, 1999)).    “Counsel

is permitted to assume his client is honest with him unless and

until circumstantial evidence is obviously to the contrary.”

Id.

      In support of its motion for sanctions, Slack takes the

position that its proof as to Plaintiff’s conduct – and the

conduct of Plaintiff’s counsel - is unrebutted and unrebuttable.

The Court cannot credit Slack’s position at this stage in the

case.

      Slack has asserted counterclaims against Plaintiff alleging

that Plaintiff fraudulently manufactured his TCPA claim by

sending thousands of text messages to himself.    Plaintiff has

filed an answer to Slack’s counterclaims denying that

allegation.   Slack’s claims are pending, still in dispute, and

they will proceed to discovery.    Slack may view Plaintiff’s

denials to be disingenuous and unsupported by the facts, but the

procedural posture of the case precludes the Court from applying

what is essentially a summary judgment standard to Slack’s

motion for sanctions, which, if Slack’s position were credited,

would ultimately result in a judgment in Slack’s favor prior to

                                  13
discovery. 5

     Consequently, the Court will deny without prejudice Slack’s

motion for sanctions, reserving Slack’s right to reassert its

motion at the appropriate time after discovery on its

counterclaims. 6

                           CONCLUSION

     For the reasons expressed above, Plaintiff’s motion to

dismiss his complaint with prejudice will be granted.



5 Fed. R. Civ. P. 56(a) provides that the “court shall grant
summary judgment if the movant shows that there is no genuine
dispute as to any material fact and the movant is entitled to
judgment as a matter of law.” Currently, Plaintiff has disputed
Slack’s claims, and Plaintiff is entitled to present his
defense. The Court will not transform Slack’s Rule 11 motion
into one for summary judgment. However, nothing precludes Slack
from moving for summary judgment in accordance with the Federal
and Local Rules of Procedure. See Fed. R. Civ. P. 56(b)
(“Unless a different time is set by local rule or the court
orders otherwise, a party may file a motion for summary judgment
at any time until 30 days after the close of all discovery.”);
L. Civ. R. 56.1(a).

6 If Plaintiff’s current counsel is relieved, and Slack refiles
its motion for sanctions, such motion may still be advanced
against current counsel for their conduct while appearing on
Plaintiff’s behalf prior to their withdrawal. See 28 U.S.C. §
1927 (“Any attorney or other person admitted to conduct cases in
any court of the United States or any Territory thereof who so
multiplies the proceedings in any case unreasonably and
vexatiously may be required by the court to satisfy personally
the excess costs, expenses, and attorney's fees reasonably
incurred because of such conduct.”); Kramer v. Tribe, 156 F.R.D.
96, 101 (D.N.J. 1994) (citing Chambers v. Nasco, Inc., 501 U.S.
32, 43–46 (1991)) (“The Court also has inherent disciplinary
authority to supervise and monitor the conduct of attorneys
admitted to practice.”).
                                14
Plaintiff’s counsel’s motion to withdraw as counsel will be

denied without prejudice pending Plaintiff’s submission to the

Court.   Slack’s motion for sanctions will be denied without

prejudice.

     An appropriate Order will be entered.




Date: April 15, 2019                   s/ Noel L. Hillman
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.




                                15
